Citation Nr: 0932566	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  00-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an apportionment from the Veteran's disability 
compensation benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant, Veteran, and S.W.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the former spouse and co-parent of a child 
with the Veteran who served on active duty from March 1990 to 
April 1992.  This is a contested claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2003, the Veteran 
testified at a personal hearing before a Veterans Law Judge 
who is unavailable to participate in a decision in this 
appeal.  A copy of the transcript of that hearing is of 
record.  In correspondence dated in August 2007 the Veteran 
requested that he be provided an additional hearing.  The 
Veteran failed, without apparent cause, to appear for a 
scheduled hearing in July 2009.  Therefore, his request for 
an additional Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board also 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  A review 
of the record shows the appellant and the Veteran were 
notified of the evidence not of record that was necessary to 
substantiate the claim and of which parties were expected to 
provide such evidence by correspondence dated in August 2005.  

In this case, additional evidence regarding child custody of 
S.D., dated in August 2007 and October 2007 pertinent to the 
issue on appeal was received by the Board subsequent to the 
last supplemental statement of the case.  As the appellant 
and the Veteran have not waived agency of original 
jurisdiction consideration of this evidence, this matter must 
be remanded for additional development.  38 C.F.R. 
§ 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the additional 
evidence received since the March 2007 
supplemental statement of the case.  
After completion of any additional 
development deemed necessary, the issue 
on appeal should be re-adjudicated with 
appropriate consideration of all the 
evidence of record.  The appellant and 
the Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




